Citation Nr: 1419970	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-18 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include on a secondary basis.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claim resides with the RO in Huntington, West Virginia.

In December 2013 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a separate November 2012 decision the Board remanded the Veteran's appeal for higher initial ratings for adjustment disorder with depressed mood, a back disability, and status post-surgical excision of entangled medial calcaneal nerve tissue and fibrous tissue and with excision of inclusion cyst of the right foot.  The development requested on remand has not yet been accomplished.  Moreover, the Veteran testified before a different Veterans Law Judge on the issues of entitlement to higher initial ratings for adjustment disorder with depressed mood, and a back disability.  Those issues are not currently before the Board; the only issues currently before the Board are the two listed on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has bilateral lower extremity radiculopathy which is related to his service-connected back disability.  He underwent a VA examination in May 2011.  The examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities.  The examiner indicated that lumbar radiculopathy is created when lumbar nerve roots are impinged upon by disc material or bone spurs or some other abnormally placed tissue such as a tumor in the lumbar spine.  Peripheral neuropathy is created when the distal branches of the roots are injured.  The examiner opined that in the Veteran's case, the cause of the injury to the distal nerves in the lower legs is not clear.  Screening tests for a cause of this injury are essentially negative.  The examiner opined that the Veteran has a cryptogenic or idiopathic peripheral neuropathy, which means the cause of it is unknown.  However, the examiner felt that it is obvious that the mechanism that causes the two disorders of the nerves (radiculopathy and peripheral neuropathy) are not similar.  The examiner opined that it "is less likely as not that the peripheral neuropathy of the lower extremities diagnosed today is not caused by or related to his service-connected lumbar spine condition."  

The Board notes that although the May 2011 examiner's rationale for the opinion is against the claim, the actual opinion appears to be in favor of the claim.  

The Veteran submitted a private medical record from Dr. Dauphin dated in October 2012 which indicates that the Veteran has bilateral lower extremity radiculopathy associated with his back condition.  Dr. Dauphin referred to an independent medical examination performed by Dr. Blackburn on February 20, 2009, which reportedly reflects a diagnosis of radiculopathy of the lower extremities.  A review of the claims file does not reflect that the record contains a February 2009 examination performed by Dr. Blackburn.  Additionally, the rating decision and the statement of the case do not reflect that any such February 2009 examination was considered.  

Under the circumstances, the Board finds that a remand is warranted to obtain an addendum opinion from the May 2011 VA examiner which reconciles the medical opinion with the rationale given.  Additionally, the VA examiner will have the opportunity to review and comment on Dr. Dauphin's statements, as well as any additional evidence obtained on remand, as described below.

On remand, the AOJ should contact the Veteran and request all information regarding any private treatment providers who have performed tests or provided treatment for the Veteran's bilateral lower extremity radiculopathy, to specifically include Dr. Blackburn's February 2009 independent medical examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any private treatment providers who have provided treatment or performed medical testing regarding his bilateral lower extremity radiculopathy, to specifically include Dr. Blackburn, who reportedly provided an independent medical opinion in February 2009.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2. Return the claims file to the May 2011 VA examiner and request that the examiner review the claims file, to include the October 2012 medical record from Dr. Dauphin and any additionally obtained medical evidence such as the February 2009 medical report from Dr. Blackburn.  



The examiner should be requested to reconcile the rationale contained in the May 2011 VA examination report which appears to be against the Veteran's claim, with the actual opinion, which, based upon the double negative, appears to be in favor of the claim.

The examiner must also comment on Dr. Dauphin's statement that the Veteran has radiculopathy of the lower extremities that is associated with his back condition.  

All opinions must be accompanied by a clear rationale.

If the May 2011 VA examiner is unavailable, the AOJ should request that another appropriate VA examiner provide the requested opinions.  If the new examiner determines that another examination is required, one should be scheduled.

3. Readjudicate the issues on appeal, specifically with consideration of the newly-acquired evidence.  If any of the issues on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim(s), to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



